Citation Nr: 9915594	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to payment of compensation at a rate higher than 
10 percent while incarcerated.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating action of the RO.  



REMAND

At the time of the submission of his Substantive Appeal in 
September 1998, the veteran requested a personal hearing 
before a Member of the Board at the RO.  The law provides 
that a veteran may request a hearing and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999).  

In April 1999, the Board sent a letter to the veteran 
requesting clarification as to whether he still wanted to 
attend a hearing before a Member of the Board.  It was 
specifically noted that, if the veteran did not respond 
within 30 days of the date of the letter, it would be assumed 
that he still wanted a hearing before a Member of the Board 
at the regional office and arrangements would be made to have 
his case remanded for such hearing.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Member of the Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










